Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                August 09, 2018

The Court of Appeals hereby passes the following order:

A19A0002. VERNON JESSIE WEALOT, JR. v. THE STATE.

      In 2016, Vernon Wealot, Jr. pled guilty to possession with intent to distribute
methamphetamine, and the trial court imposed a 15-year sentence, with the first 180
days to be served in a probation detention center, and the remainder to be served on
probation. The trial court revoked four years of Wealot’s probation in April 2018
after finding that he had committed a new criminal offense. Wealot then filed this
direct appeal. We lack jurisdiction.
      An appeal from an order revoking probation must be initiated by filing an
application for discretionary review. OCGA § 5-6-35 (a) (5); Andrews v. State, 276
Ga. App. 428, 430-431 (1) & n. 3 (623 SE2d 247) (2005). “Compliance with the
discretionary appeals procedure is jurisdictional.”        Smoak v. Dept. of Human
Resources, 221 Ga. App. 257, 257 (471 SE2d 60) (1996). Wealot’s failure to follow
the proper procedure deprives us of jurisdiction over this appeal, which is hereby
DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        08/09/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.